Citation Nr: 0839662	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD), peripheral vascular disease (PVD), and 
peripheral neuropathy, also claimed as secondary to Type II 
diabetes mellitus.

3.  Entitlement to an initial compensable rating for 
residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for Type II 
diabetes mellitus, coronary artery disease, peripheral 
vascular disease, and peripheral neuropathy.

By a February 2008 decision, the Board denied service 
connection for Type II diabetes mellitus and service 
connection for CAD, PVD, and peripheral neuropathy.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Remand, in an August 2008 Order, the Court vacated the Board 
decision and remanded the claim to the Board for 
readjudication, in accordance with the Joint Motion.

The claim for an initial compensable rating for residuals of 
a left inguinal hernia is remanded to the RO via the Appeals 
Management Center in Washington, D.C.  That claim was 
previously remanded by a February 2008 Board remand.  
However, as those instructions have not yet been completed, 
they are repeated here.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's diabetes mellitus was incurred in or aggravated 
by his active service, or manifested to a compensable degree 
within one year following his separation from service, or is 
due to exposure to herbicides during his active service.

2.  The competent medical evidence does not demonstrate that 
the veteran's coronary artery disease, peripheral vascular 
disease, or peripheral neuropathy were incurred in or 
aggravated by his active service; or that those conditions 
manifested to a compensable degree within one year following 
his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Service connection for coronary artery disease, 
peripheral vascular disease, and peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 , 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2003, prior to the initial adjudication of the 
claims, and in May 2004, after the initial adjudication of 
the claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  In September 2008, the veteran 
submitted additional evidence to the Board accompanied by a 
waiver of RO consideration and received additional 
notification in December 2007.  Since the evidence was 
accompanied by a waiver of RO consideration, the Board finds 
that issuance of a supplemental statement of the case is not 
required.  38 C.F.R. § 19.37 (2008).

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in October 2006 should his service connection claims 
be granted.  It is therefore inherent in the claims that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents such as Agent Orange, 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2008).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
Type 2 diabetes and acute and subacute peripheral neuropathy.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, 
even if the veteran's disease is not subject to the 
presumption, he is not precluded from establishing direct 
service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

While the veteran does not assert that he served in Vietnam, 
he claims that he was exposed to herbicides in Vietnam during 
brief stops while en route to Thailand.  He contends that he 
was exposed to Agent Orange when a plane landed in Vietnam to 
refuel while en route to Thailand.  In a January 2003 
statement in support of claim, he explained that he was on 
the ground in some cases for two or more hours.  In support 
of his claim, he submitted a June 2004 statement from a 
retired United States Air Force major and pilot who stated 
that it was common for military aircraft flying to Thailand 
to make en route stops at airbases in Vietnam.  However, 
stops to Vietnam while en route to Thailand are not 
documented in the veteran's service personnel records.  
Furthermore, while the statement from a fellow service member 
states that planes frequently made such stops, neither that 
statement nor any other evidence of record corroborates the 
veteran's allegation that the specific flight or flights that 
he was on stopped in Vietnam.  Therefore, the Board finds 
that the evidence does not establish that the veteran served 
in Republic of Vietnam during the Vietnam era for purposes of 
the regulation governing the presumption of service 
connection for certain diseases due to herbicide exposure.

Alternatively, the veteran claims that he was exposed to 
herbicides while serving in Thailand from June 1964 to August 
1964.  That service in Thailand is documented in the service 
personnel records.  He specifically contends that there was 
local spraying of Agent Orange around the base for weed 
control.  In a January 2003 statement in support of claim, he 
alleged that "they sprayed a lot in 1963" and that he 
arrived in 1964, was in the field, and "ate vegetables."  
In an October 2003 statement in support of claim, he stated 
that his unit was deployed to Karot, Thailand to build up a 
motor pool.  It was his understanding that dioxin was used 
around the area of the motor pool.  The veteran submitted 
photographs of him alongside his motor pool inside and 
outside of Karot, and a series of articles to support his 
allegation of herbicide exposure while in Thailand.  He also 
submitted copies of various Board decisions dated in August 
2002, November 2003, and which are not factually similar to 
his case.  In September 2008, he submitted a June 2005 Board 
decision that granted service connection for diabetes 
mellitus.  While the facts of that case are more analogous to 
the veteran's case, unlike the present case, that decision 
includes a positive VA medical opinion that relates the 
veteran's diabetes mellitus to his service and exposure to 
Agent Orange.

In correspondence dated in October 2003, the RO sought 
additional evidence from the United States Armed Service 
Center for Research of Unit Records (USASCRUR) regarding the 
veteran's claim of herbicide exposure in Thailand.  In a 
February 2004 response, the USASCRUR stated that herbicides 
were not sprayed or stored near United States personnel in 
Thailand and that herbicides were only sprayed in Thailand 
for test purposes in the early and mid 1960's in remote 
jungle areas.  While the correspondence appears to reference 
the name of another veteran, the facts are objective, non-
specific to an individual veteran, and specific to the issue 
of exposure to herbicides and cannot not be discounted due to 
any clerical error.

In September 2003, a consultant with the Compensation and 
Pension Service provided that according to the Department of 
Defense, extensive series of tests using Agents Orange and 
Purple were conducted in 1964 and 1965 at the Replacement 
Training Center of the Royal Thai Army near Pranburi, 
Thailand.  The veteran does not assert nor does the evidence 
show that he served near Pranburi.  The Board finds that 
there is no record of the veteran's exposure to herbicides in 
service, nor any record demonstrating that herbicides were 
tested, stored, transported, or sprayed at Karot where the 
veteran was stationed during his period of service in 
Thailand.  The Board thus finds that the veteran was not 
presumptively exposed to herbicides during his military 
service, and is therefore not entitled to service connection 
for diabetes mellitus, coronary artery disease, peripheral 
vascular disease, or peripheral neuropathy on a presumptive 
basis.  The Board will therefore address the merits of the 
veteran's claims on alternate bases.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Certain chronic diseases, 
including diabetes, cardiovascular-renal disease, and organic 
diseases of the nervous system, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008). Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, where there 
is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Type II Diabetes Mellitus

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for Type II diabetes 
mellitus on a direct or presumptive basis.

The service medical records are void of any findings, 
complaints, symptoms, or diagnoses attributable to Type II 
diabetes mellitus.  Urinalysis tests performed at enlistment 
in August 1963, and at separation in April 1966 were negative 
for sugar.

Private medical records show treatment of Type II diabetes 
mellitus.  Records dated in January 1993 show a diagnosis of 
diabetes mellitus.  In December 1995, the veteran's condition 
was diagnosed as diabetes with neuron manifest, Type II, 
insulin.  Records dated in December 1997 show that his 
diabetes was moderately controlled.  However, from March 1998 
to June 1999, his diabetes was poorly controlled.  Records 
dated in November 2000 reflect a diagnosis of Type II 
diabetes mellitus.  Records dated in January 2001 record 
reflect that he was a diabetic of approximately ten years 
duration.  A February 2001 record states that he had Type II 
diabetes mellitus since 1990.

VA medical records show additional treatment for diabetes.  A 
May 2002 report indicates that the veteran had a history of 
Type II diabetes mellitus diagnosed about twelve years prior 
and that he had required insulin since 1998.  Recent records 
dated in September 2006 indicate that his Type II diabetes 
was not well-controlled.

In support of his claim the veteran submitted a June 2004 
statement from a retired Air Force major and pilot who 
indicated that he was asked to comment as to whether a 
military C-124 aircraft flying from Clark Airbase, 
Philippines in 1964, to a Thailand destination was likely to 
have landed at a Vietnam AB while en route to Thailand.  He 
indicated that it was common for aircraft flying to Thailand 
to make en route stops at airbases in Vietnam and that he and 
his office staff briefed all MAC flights departing Kadena 
Airbase for Vietnam and Thailand which covered en route 
procedures and potential hazards at destination airbases.  
The Board acknowledges that the Air Force major and pilot is 
competent to testify about what he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, the Air Force 
major and pilot's statements may be competent to support a 
claim for service connection where the events or the presence 
of a disability, or symptoms of a disability are subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, while the Board finds that he is competent 
to report his experiences and knowledge of flight patterns 
and that his statement is credible supporting evidence of the 
same, the statement is not credible evidence that the 
aircraft upon which the veteran was a passenger landed at an 
airbase in Vietnam.  Moreover, this statement lacks 
sufficient probative value and alone is not competent to 
provide a medical nexus between the veteran's diabetes 
mellitus and his service, including herbicide exposure, and a 
medical professional has not made this connection.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, the veteran submitted medical articles and research 
regarding the link between Agent Orange and diabetes and the 
use of Agent Orange in Thailand.  A medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  However, the medical articles and research 
submitted by the veteran were not accompanied by the opinion 
of any medical expert linking his diabetes mellitus with 
herbicide exposure.  Thus, the medical articles and research 
submitted by the veteran are insufficient to establish the 
required medical nexus opinion for causation.

The veteran's post-service medical records are negative for 
any diagnosis of Type II diabetes mellitus within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for a diagnosis of Type II 
diabetes mellitus until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent 
medical evidence shows that the veteran now suffers from Type 
II diabetes mellitus, the evidence does not show that the 
current Type II diabetes mellitus was incurred in or 
aggravated by service.  Furthermore, there is no competent 
medical opinion that relates his Type II diabetes mellitus to 
active duty.  In the absence of competent medical evidence 
linking any current Type II diabetes mellitus to service, 
service connection must be denied.

While the veteran does not assert that he was posted to serve 
in Vietnam, he claims that he was exposed to herbicides in 
Vietnam during brief stops while en route to Thailand, or 
while serving in Thailand.  The record does not corroborate 
the veteran's contention that he served in the Republic of 
Vietnam during the Vietnam era.  Therefore, the presumption 
of service connection based on herbicide agents does not 
apply.  38 U.S.C.A. § 1116 (a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.307 (a)(6)(iii)(2008).  In the absence of 
competent medical evidence linking Type II diabetes mellitus 
to service or showing any Type II diabetes mellitus to a 
compensable degree within one year following separation from 
service, service connection must be denied.

The veteran has attributed his Type II diabetes mellitus to 
his service.  However, as a lay person, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opinion on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, the veteran's statements may 
be competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this 
case, however, the veteran's assertion that he was exposed to 
Agent Orange during brief landings in Vietnam or while 
service in Thailand is not credible or supported by the 
objective evidence of record.  While the veteran purports 
that he has Type II diabetes mellitus which is related to his 
service, his statements alone are not competent to provide 
the medical nexus and a medical professional has not made 
this connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As a result, his assertions do not 
constitute competent medical evidence that his current Type 
II diabetes mellitus began during, or is a result of, his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that Type II diabetes mellitus was incurred in or 
aggravated by service, is presumed to be the result of 
exposure to herbicides since the veteran did not serve in 
Vietnam, or manifested to a compensable degree within one 
year following the veteran's separation from service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for Type 
II diabetes mellitus, also claimed as due to herbicide 
exposure, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease, Peripheral Vascular Disease, and 
Peripheral Neuropathy

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for coronary artery 
disease (CAD), peripheral vascular disease (PVD), and 
peripheral neuropathy on a direct or presumptive basis.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to CAD, PVD, 
or peripheral neuropathy.  Reports of the August 1963 
entrance examination and April 1963 separation examination 
reflect normal clinical evaluations of the upper and lower 
extremities, heart, vascular system, and a normal 
neurological evaluation.

Private medical records dated in January 1998 show a 
diagnosis of status post coronary artery bypass graft and an 
assessment of atherosclerotic heart disease.  In July 1998, 
the veteran complained of weak hips and legs and numbness in 
his feet of two weeks duration.  The assessment was PVD and 
atherosclerotic heart disease.  Records dated in November 
1998 note a history of CAD and severe PVD.  In June 2000, he 
was diagnosed with coronary atherosclerosis.  A November 2000 
report shows a diagnosis of probable peripheral neuropathy 
secondary to diabetes mellitus, arteriosclerotic 
cardiovascular disease, and associated diffuse vascular 
disease.  Records dated in December 2000 reflect a diagnosis 
of diabetic neuropathy of the lower extremities and vascular 
disease, and note that diabetes yielded a neuropathy causing 
paresthesias.  In January 2001, he had a diabetic neuropathy 
of the lower extremities and PVD.  A February 2001 report 
indicates that he had Type II diabetes mellitus with severe 
neuropathy and complaints of numbness in his feet, burning, 
and pain.  He was diagnosed with severe CAD and PVD.

VA medical records dated in April 2002 show the veteran 
complained of numbness in his lower extremities without 
paresthesias.  Upon examination, the assessment was CAD and 
PVD.  A May 2002 report noted that diabetes mellitus was 
complicated by PVD involving the lower extremities, aorta, 
and carotids.  In January 2003 he again complained of 
numbness in his feet.  The assessment was Type II diabetes 
mellitus with neuropathy.  In April 2006, his condition was 
diagnosed as Type II diabetes mellitus complicated by 
neuropathy, PVD, and CAD.

The veteran's post-service medical records are negative for 
any diagnoses of CAD, PVD, or peripheral neuropathy within 
one year of separation from active duty.  In fact, the post-
service medical records are negative for diagnoses of CAD, 
PVD, and peripheral neuropathy until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence does show that the veteran now suffers from CAD, 
PVD, and peripheral neuropathy, the evidence does not show 
that the current disabilities were incurred in or aggravated 
during service.  Furthermore, there is no competent medical 
opinion that relates CAD, PVD, or peripheral neuropathy to 
active duty.  In the absence of competent medical evidence 
linking any current CAD, PVD, or peripheral neuropathy to 
service, service connection must be denied.  Furthermore, the 
evidence does not show that any acute or subacute peripheral 
neuropathy manifested to a compensable degree within one year 
after any exposure to herbicides.  38 C.F.R. 
§§ 3.307(a)(6)(ii); 3.309(e).  The evidence does not 
corroborate exposure to herbicides in this case.

With respect to the veteran's claims for service connection 
for CAD, PVD, and peripheral neuropathy as secondary to Type 
II diabetes mellitus, the Board notes that secondary service 
connection presupposes the existence of an established 
service-connected disability.  In this case, the veteran is 
not service-connected for Type II diabetes mellitus.  Thus, 
there can be no secondary service connection for any 
condition allegedly due to Type II diabetes mellitus.  Where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As there is no legal basis for an 
award of secondary service connection for CAD, PVD, and 
peripheral neuropathy, the claims for secondary-service 
connection must be denied as a matter of law.

The Board recognizes the veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  While the veteran purports 
that he has CAD, PVD, and peripheral neuropathy that is his 
service, his statements alone are not competent to provide 
the medical nexus and a medical professional has not made 
this connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). As a result, his assertions do not 
constitute competent medical evidence that his current CAD, 
PVD, or peripheral neuropathy began during, or are a result 
of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The evidence does 
not show that coronary artery disease, peripheral vascular 
disease, or peripheral neuropathy were incurred in or 
aggravated by service, or that coronary artery disease and 
peripheral vascular disease manifested to a compensable 
degree within one year following the veteran's separation 
from service.  Therefore, service connection for coronary 
artery disease, peripheral vascular disease, and peripheral 
neuropathy, is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for Type II diabetes mellitus, also 
claimed as due to herbicide exposure, is denied.

Service connection for coronary artery disease, peripheral 
vascular disease, peripheral neuropathy, also claimed as 
secondary to Type II diabetes mellitus, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2008).  When 
available evidence is too old for an adequate evaluation of 
the veteran's condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).

The veteran was afforded a VA examination in June 2003, but 
the claims file was unavailable for review.  In July 2007, 
the veteran's representative noted that the examiner did not 
review the claims file and requested a current examination.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature of severity of his residuals of a 
left inguinal hernia repair  The claims 
folder should be reviewed by the examiner 
and the review should be noted in the 
report.

2.  Then, readjudicate the claim for an 
initial compensable rating for residuals 
of a left inguinal hernia.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


